Citation Nr: 1124100	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-20 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity peripheral neuropathy.

2.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity peripheral neuropathy.

3.  Entitlement to service connection for a vision disability, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico, that, in pertinent part, granted entitlement to service connection for left and right lower extremity peripheral neuropathy, evaluated as 10 percent disabling, and denied entitlement to service connection for loss of vision.  The Veteran filed a notice of disagreement in December 2008 and the RO issued a statement of the case dated in March 2010.  The Veteran submitted a substantive appeal in April 2010.

The Veteran has appealed the initial ratings that were assigned to his service-connected left and right lower extremity peripheral neuropathy.  The appellant is, in effect, asking for higher ratings effective from the date service connection was granted.  Consequently, the Board will consider the entire time period in question, from the original grants of service connection to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The issue of entitlement to service connection for a vision disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Peripheral neuropathy of the left lower extremity is not shown to be productive of  moderate incomplete paralysis of the sciatic nerve.

2.  Peripheral neuropathy of the right lower extremity is not shown to be productive of  moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a Diagnostic Codes 8520 (2010).

2.  The criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a Diagnostic Codes 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating, for left and right lower extremity peripheral neuropathy, from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for bilateral lower extremity peripheral neuropathy was granted and initial 10 percent ratings were assigned in the May 2008 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  In particular, the information and evidence associated with the claims file consists of the Veteran's service records, post-service private and VA treatment records and reports, VA examinations, and written statements submitted by the Veteran in support of his claim.  The Veteran has not identified any additional, outstanding records necessary to decide the pending appeal.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered whether staged ratings are for consideration; however, the evidence of record does not establish distinct time periods where the Veteran's service-connected disabilities result in symptoms that would warrant different ratings.

The Veteran is currently rated under Diagnostic Code 8520 for peripheral neuropathy of the left and right lower extremities.

Diagnostic Codes 8520 - 8720 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  38 C.F.R. § 4.124a, Diagnostic Codes 8520 - 8720.

Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 40 are warranted, respectively, for mild, moderate, moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy. Id.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The medical evidence in this case consists of VA and private treatment records and VA examinations dated in April 2008, August 2009, and September 2009.

The April 2008 examination was in connection with the Veteran's diabetes mellitus.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran reported that he had developed pain, a burning sensation, and loss of sensation in his lower extremities.  Examination of the extremities indicated DP2+.  EMG findings were compatible with mild, motor, axonal peripheral neuropathy.  The Veteran was diagnosed with lower extremities peripheral neuropathy.  

The Veteran was provided an additional VA examination for his peripheral neuropathy in August 2009.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran complained of numbness of his feet up to his knee DU LL and pain in the lateral aspect of his lower extremities.  On occasion while lying in bed at night, the Veteran reported that he would feel a tingling sensation in his feet, which would cause him to constantly move his legs.  He reported that sometimes his legs would give way while he is walking.  On examination, the Veteran had muscle strength of 5 in the lower extremities with no motor impairment.  He was noted to have decreased sense of light touch and vibration.  Right and left knee reflexes were 3+ and right and left ankle reflexes were 2+.  Babinski's was normal bilaterally.  There was no muscle atrophy and gait and balance were normal.  The Veteran was diagnosed with bilateral lower extremity peripheral neuropathy.  The Veteran was noted to have neuritis, and the effect on chores, exercise, and sports was moderate, the effect on shopping, recreation and traveling was mild, and the effect on feeding, bathing, toileting, and grooming was none.

Finally, the Veteran was examined by VA in September 2009.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  On examination of the lower extremities, muscle strength was noted to be normal with no motor function impairment.  There was decreased sense of vibration and light touch from the ankle down.  Right and left knee reflex was 2+ and right and left ankle reflex was 1+.   Babinski's was normal bilaterally.   There was no muscle atrophy and gait and balance were normal.  The Veteran was noted to have neuralgia, and the effect on chores, and shopping was moderate, the effect on sports was "prevents," the effect on exercise, recreation and traveling was mild, and the effect on feeding, bathing, dressing, toileting, and grooming was none.  

The evidence in the Veteran's treatment records was consistent with the findings of the VA examinations and did not indicate a higher level of disability.

The Board finds that an evaluation in excess 10 percent is not warranted for neurological symptoms in either the left lower extremity or right lower extremity. The VA examinations showed that the Veteran had, bilaterally, normal muscle strength with no motor function impairment, decreased sense of vibration and light touch, knee reflex of  2+ and ankle reflex of 1+, normal Babinski's, no muscle atrophy and normal gait and balance.  The effect on daily activities was generally mild or none, with only a few categories showing moderate or higher effects.  In April 2008, EMG findings were compatible with mild, motor, axonal peripheral neuropathy.  These symptoms are not shown to be moderate in degree as described for a higher 20 percent rating.  See 38 C.F.R. § 4.124a Diagnostic Codes 8520.  Thus, the Board finds that evaluations in excess of 10 percent for neurological impairment of the left lower extremity and right lower extremity are not warranted.

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate; however, the Board finds that his symptomatology was stable for the entire evaluation period in this case.  Therefore, assigning additional staged ratings for such disability is not warranted. 

The Board also notes that the record does not establish that the schedular criteria are inadequate to evaluate the Veteran's disability so as to warrant assignment of a higher evaluation on an extra-schedular basis.  In this regard, the Board notes that there is no showing that the Veteran's disability has resulted in marked interference with employment (beyond that contemplated in the rating criteria).  In addition, there is no showing that the disability has necessitated frequent periods of hospitalization, or that it has otherwise rendered impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total rating based upon individual unemployability due to service-connected disability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

Here, the Board notes that where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

In this case, the Veteran does not meet the numerical criteria set forth above, as his total combined evaluation for his service-connected disabilities is 50 percent disabling and his highest individual evaluation is 20 percent.  In addition, the Veteran's medical records do not indicate that the Veteran is unable to work due to his service-connected disabilities.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  


ORDER

An initial rating for peripheral neuropathy of the left lower extremity, in excess of 10 percent, is denied.

An initial rating for peripheral neuropathy of the right lower extremity, in excess of 10 percent, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's vision claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Veteran claims entitlement to service connection for a vision disability.   The Veteran's service treatment records do not indicate the presence of a vision disability in service.  After service, the Veteran has been diagnosed with a refractive error, possible glaucoma, presbyopia, astigmatism, cataracts, tear film insufficiency, and mild nonproliferative diabetic retinopathy.  A VA treatment note dated in July 2007 found no diabetic retinopathy.  

In March 2008, the Veteran was provided a VA examination in connection with his eye claim.  The Veteran was diagnosed with refractive error (hypermetropia, astigmatism, presbyopia), bilateral senile cataracts, mild nonproliferative diabetic retinopathy, and increased cup/disc (glaucoma suspect).  The examiner stated that the Veteran's loss of vision was caused by or a result of his refractive error and senile cataracts.   The examiner stated that loss of vision, including cataracts, was not caused by or a result of diabetes mellitus type II.  In addition, a September 2009 VA examination for the evaluation of diabetes mellitus noted progressive loss of vision and a history of diabetic retinopathy.   

From the medical records, it is unclear whether the Veteran has a vision disability secondary to his service-connected diabetes mellitus.  The records indicate that the Veteran has mild nonproliferative diabetic retinopathy, but the March 2008 VA examiner also opined that the Veteran's loss of vision was not caused by or a result of diabetes mellitus type II.  In this regard, the U.S. Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Based on the foregoing, the Board concludes that this matter must be remanded and that, upon remand, the RO should arrange for the Veteran's claims folder to be reviewed by the March 2008 VA examiner (or a suitable substitute if the examiner is unavailable), for the purpose of preparing an addendum that specifically addresses whether the Veteran has diabetic retinopathy or another vision disability that has been caused by, aggravated by, or is secondary to his service-connected diabetes mellitus.  

Upon remand, the Veteran should be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  In this regard, the Board notes that the Veteran has been treated at the San Juan VA Medical Center.  Updated records of the Veteran's treatment at this facility dated since May 2008 should also be associated with the Veteran's claims file.

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Lewinski, 2 Vet. App. 611, 613 (1992).  VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This should include updated records of the Veteran's treatment at the San Juan VA Medical Center dated since May 2008.  The RO should obtain any necessary authorizations from the Veteran.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.  

2.  After all outstanding records have been associated with the claims file, the Veteran's claims file and a copy of this remand should be returned to the examiner who conducted the March 2008 VA examination for an addendum opinion that addresses whether the Veteran has diabetic retinopathy or another vision disability that has been caused by, aggravated by, or is secondary to his service-connected diabetes mellitus.  

In offering such opinion, the examiner is requested to fully review the claims file, to include the medical records as well as the Veteran's lay statements regarding service incurrence and continuity of symptomatology of the claimed disorder.  The rationale for any opinion offered must be provided.  If necessary, the examiner should attempt to reconcile his or her opinion with any conflicting medical opinions of record.

If the March 2008 VA examiner is unavailable, an appropriate medical professional should be solicited to render the requested opinion.  If any examiner cannot offer an opinion without examining the Veteran, he should be scheduled for the appropriate examination.

3.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


